United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1740
Issued: May 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2018 appellant, through counsel, filed a timely appeal from a July 30,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his lumbar
conditions were causally related to the accepted December 26, 2016 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 2, 2017 appellant, then a 68-year-old radio electronics technician, filed an
occupational disease claim (Form CA-2) alleging that he developed a sciatic nerve injury on
December 26, 2016 when he climbed on a table to reset a clock and slipped while in the
performance of duty. He related that he first became aware of the medical condition on
December 26, 2016 and realized that it was caused or aggravated by his federal employment on
December 27, 2016, the day he stopped work.
In support of his claim, appellant submitted physical therapy notes dated March 27, and
May 1, and 2, 2017, which related that he was seen for complaints of recurring lower lumbar back
pain and intermittent left lower extremity pain and weakness. The physical therapist reported
diagnoses of lumbar sciatica, L4-5 and L5-S1 lumbar degenerative disc disease, Grade 1
spondylolisthesis, and L4-5 nerve root impingement.
On May 25, 2017 OWCP converted the claim to a traumatic injury claim rather than an
occupational disease claim as the injury described occurred during the course of a single work
shift.
In a development letter also dated May 25, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of medical
and factual evidence needed and provided a questionnaire for his completion. By separate letter
of even date, OWCP requested that the employing establishment provide information regarding
appellant’s work status. It afforded both parties 30 days to respond.
Appellant subsequently submitted a December 30, 2016 x-ray report, a January 1, 2017
magnetic resonance imaging (MRI) scan, and physical therapy notes covering the period March 27
to May 25, 2017. He also submitted an additional statement in which he described his injury.
In an attending physician’s report (Form CA-20) dated June 7, 2017, Dr. Ismail S. Ahmed,
a Board-certified internist, diagnosed left sciatica with excessive left leg pain.3 He described the
December 26, 2016 incident when appellant climbed on top of a table to change a clock battery,
slipped, and landed on his back. Dr. Ahmed reported that appellant had sustained an injury to the
same area that he had injured when he fell down stairs at work in August 2008, which had healed.
Examination findings included severe spinal stenosis, L4-5 foraminal stenosis, and impingement
of the L5 nerve root. Dr. Ahmed checked a box marked “yes” to the question of whether the
diagnosed condition had been caused or aggravated by the December 26, 2016 work incident and
wrote “direct correlation to [appellant’s] fall.” He indicated that this injury required
hospitalization with admission on December 27, 2016 and discharge on January 4, 2017.
By decision dated July 6, 2017, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between the accepted
December 26, 2016 employment incident and the diagnosed medical conditions. It noted that
appellant had a preexisting lumbar radiculopathy and sciatica which had been accepted by OWCP
under OWCP File No. xxxxxx591 on October 27, 2008. On August 10, 2017 OWCP received
3
The record also contains an attending physicians report (Form CA-20) from Dr. Ahmed received on June 15,
2017, which referenced OWCP File No. xxxxxx591 and an injury date of August 22, 2008.

2

appellant’s August 2, 2017 request for a telephonic hearing before an OWCP hearing
representative, which was also postmarked August 2, 2017. The telephonic hearing was held on
December 13, 2017.
By decision dated January 23, 2018, an OWCP hearing representative affirmed the denial
of appellant’s claim.
Subsequent to the hearing representative’s decision, OWCP received progress notes dated
September 5 and 30, and December 26, 2017, as well as a September 29, 2017 surgical report and
October 2, 2017 discharge summary from Dr. Mario M. Sertich, a Board-certified neurosurgeon.
It also received physical therapy notes covering the period October 17 to December 15, 2017 and
a September 29, 2017 lumbosacral x-ray interpretation.
Dr. Sertich, in his September 5, 2017 report, noted that appellant had experienced
degenerative spinal problems for the past 10 years. Appellant reported a worsening of pain, more
on the left than on the right. Dr. Sertich reviewed an MRI scan, which revealed significant L2-3,
L3-4, and L4-5 spinal stenosis. Physical examination and medical history findings were detailed.
He diagnosed lumbar facet arthritis, chronic bilateral low back pain with bilateral sciatica, and
lumbar stenosis with neurogenic claudication. Dr. Sertich recommended decompressive
laminectomy surgery.
In a September 29, 2017 operative report, Dr. Sertich performed L2-3, L3-4, and L4-5
decompressive laminectomy via the left side based on a diagnosis of L2-3, L3-4, and L4-5 spinal
stenosis. On September 30, 2017 he observed that appellant had considerable pain following his
back surgery. Dr. Sertich diagnosed L2-4, L3-4, and L4-5 spinal stenosis.
On December 26, 2017 appellant was seen for complaints of back pain and occasional left
sciatic pain by Dr. Sertich. Dr. Sertich noted that appellant was status three months after having
left-sided decompressive surgery. He provided examination findings and diagnosed lumbar facet
arthritis, left-sided sciatica, and lumbar stenosis with neurogenic claudication.
By decision dated July 30, 2018, OWCP denied modification of its prior decision, finding
that the medical evidence of record was insufficient to establish causal relationship between the
diagnosed medical conditions and the accepted December 26, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury5 was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
4

Supra note 2.

5
OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).

3

employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident
identified by the claimant.11 This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the incident. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his lumbar
conditions were causally related to the accepted December 26, 2016 employment incident.
OWCP received reports from Dr. Ahmed. In a June 7, 2017 Form CA-20, Dr. Ahmed
diagnosed left sciatica with excessive left leg pain, and noted a prior August 2008 employment
injury. He noted the history of appellant’s December 26, 2016 employment incident and
concluded that there was a direct correlation between the diagnosed left sciatica and the accepted
incident. Dr. Ahmed also checked a box marked “yes” indicating that the diagnosed conditions
were caused by the employment incident. The Board has held, however, that when a physician’s
opinion on causal relationship consists only of checking a box marked “yes” to a form question,
without explanation or rationale, that opinion has limited probative value and is insufficient to

6

N.C., Docket No. 17-0425 (issued June 21, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A.
Contreras, 57 ECAB 364 (2006).
7

N.C., id.; S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

8

R.B., Docket No 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, supra note 6.
9

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10
A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 6.
11

A.D., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

S.H., Docket No. 17-1660 (issued March 27, 2018); James Mack, 43 ECAB 321 (1991).

4

establish a claim.13 Dr. Ahmed did not specifically explain how appellant’s December 26, 2016
employment incident physiologically caused the diagnosed conditions. A conclusory statement
regarding causal relationship is of limited probative value.14 Thus, this report is insufficient to
establish appellant’s claim.
The record also contains several reports from Dr. Sertich, diagnosing L2-3, L3-4, and L45 spinal stenosis. Dr. Sertich, however, offered no opinion regarding the cause of the diagnosed
conditions. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.15 For this reason,
Dr. Sertich’s reports are insufficient to establish appellant’s claim.
Appellant also submitted reports from physical therapists. These reports, however, do not
constitute competent medical evidence because physical therapists are not considered “physicians”
as defined under FECA.16 As such, this evidence is of no probative value and is insufficient to
meet appellant’s burden of proof.
OWCP also received diagnostic reports. The Board has held that reports of diagnostic tests
lack probative value as they do not provide an opinion on the causal relationship between
appellant’s employment duties and the diagnosed conditions.17
As appellant has not submitted rationalized medical evidence establishing causal
relationship between his diagnosed conditions and the accepted employment incident, the Board
finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 (a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his lumbar
conditions were causally related to the accepted December 26, 2016 employment incident.

13

L.M., Docket No. 18-1274 (issued February 6, 2019).

14

See R.D., Docket No. 18-1551 (issued March 1, 2019); B.B., Docket No. 18-1036 (issued December 31, 2018);
J.D., Docket No. 14-2061 (issued February 27, 2015).
15

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018); Ellen L.
Noble, 55 ECAB 530 (2004).
16
5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See 5 U.S.C. § 8102(2); M.M., Docket No. 16-1617 (issued January 24, 2017); David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006) (lay individuals such as nurses, physician assistants and physical therapists are not competent to render a
medical opinion under FECA). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB
208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of probative
medical evidence from a physician).
17

K.K., Docket No. 18-1209 (issued March 7, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 10, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

